Citation Nr: 0831390	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-34 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, including as secondary to service-connected right 
knee disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1977 to November 1981.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2006 rating decision by the Los Angeles Regional Office (RO) 
of the Department of Veterans Affairs (VA) that increased the 
rating assigned for the service-connected right knee disorder 
to 20 percent disabling effective June 9, 2006, and denied 
service connection for lumbar spine disorder.  The veteran 
perfected his appeal in regards to the lumbar spine disorder 
and that is the only matter before the Board.  In May 2008, 
the veteran testified at a Travel Board hearing before the 
undersigned; a transcript of that hearing is of record.  At 
his May 2008 Travel Board hearing, the veteran submitted 
additional medical evidence along with a waiver of the agency 
of original jurisdiction consideration.  The additional 
evidence was comprised of private medical records that were 
not previously associated with the clams file.


FINDING OF FACT

The veteran is shown to have a lumbar spine disorder; 
competent evidence relates this disability to his service-
connected right knee disorder.


CONCLUSION OF LAW

Service connection for lumbar spine disorder as secondary to 
service-connected right knee disorder is warranted. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO's June 2006 letter describing the evidence needed to 
support the veteran's service connection claim was timely 
mailed well before the December 2006 rating decision.  It 
described the evidence necessary to substantiate a claim for 
service connection on a direct and secondary basis, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  At the same time, the veteran was advised of the type 
of evidence necessary to establish a disability rating as 
well as the type of evidence necessary to establish an 
effective date for the disability on appeal.  See Dingess v. 
Nicholson, supra.  

VA obtained the veteran's service treatment records (STR's) 
and pertinent post-service medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony at a hearing before the Board.  
The Board notes that the veteran indicated that he first 
sought treatment for his back in 1986 after his car accident, 
but he could not remember the name of the chiropractor.  He 
also indicated that he had surgery on his back in 1991 and 
1993 at Lancaster Hospital, received Social Security 
disability benefits, and went to VA Orthopedic Clinic 
multiple times in 2007 in which such records were not 
associated with the claims file.  However, attempts to obtain 
such treatment records would be pointless as there was no 
indication, nor did the veteran allege, that the outstanding 
medical evidence would show that his lumbar spine disorder 
was directly related to his service.  In fact, the veteran 
alleged that the outstanding VA treatment records showed that 
his back disorder was related on a secondary basis to his 
service-connected right knee disorder.  As the decision below 
represents a grant of service connection on a secondary 
basis, obtaining these VA records would serve no further 
purpose. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As service connection for a lumbar spine disorder as 
secondary to a service-connected right knee disorder has been 
granted, the veteran is not prejudiced by a lack of a VA 
examination on this basis.  As to the possibility of 
obtaining an opinion as to whether there is a direct 
relationship between the claimed disability, and military 
service, the Board notes that there is no medical evidence 
suggesting a relationship, and the veteran has never provided 
lay statements asserting that he experienced symptoms related 
to a disability in service.  Furthermore, in Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the United States Court 
of Appeals for Veterans Claims (Court) held that the Board is 
not obligated to investigate all possible theories of 
entitlement.  In reaching that conclusion, the Court observed 
that the duty to provide a medical examination as to whether 
a particular theory of service connection has merit is 
explicitly limited to situations where there is already some 
evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service.  38 U.S.C.A. 
§ 5103A(d)(2)(B).  The Court determined that, had Congress 
had wanted the Secretary to automatically provide an 
examination on all possible theories, § 5103A would not read 
the way it does.  In this regard, the Court concluded that, 
if the evidence is insufficient to reach the low threshold 
necessary to trigger the duty to assist, see McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to 
discuss the theory is not prejudicial.

Both the duty to assist the veteran and the duty to notify 
the veteran have been met. Accordingly, the Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claim on a direct 
basis and the veteran has not indicated that he has any 
additional evidence or information to provide in support of 
his claim.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001)

II.  Factual Background

Service treatment records, included a February 1979 record 
that noted that the veteran had occasional left leg pain 
shooting down his back and leg when he stood up which might 
be from his back or secondary to a knee injury.  September 
1981 separation examination was negative for any complaints, 
treatment, or diagnoses of a lumbar spine disorder. 

The veteran was granted service connection for residuals of a 
right knee injury including anterior cruciate and medial 
collateral ligament repair in July 1982.  The veteran claimed 
a lumbar spine disorder secondary to his service-connected 
right knee in June 2006.   

On VA examination dated in June 1982, the veteran complained 
of a wobbly knee for which he wore a brace.  The diagnosis 
included that a brace was a necessity.  Post service private 
treatment records included reports from Dr. H. B. dated in 
September 2000, USC Hospital dated from September 2000 to 
June 2002, Antelope Valley Hospital dated in December 2000, 
the Center for Orthopaedic Spinal Surgery dated from 2000 to 
2002, Sierra Medical Group dated in January 2001, A. V. Pain 
Medical Clinic dated in February 2002, and the Pain Institute 
of California dated from 2004 to 2006 that showed that the 
veteran was diagnosed with lumbar degenerative disc disease, 
low back pain, lumbar radiculopathy, and post lumbar 
laminectomy; walked with an obvious limp; and was very stiff 
in his movement.   

In June 2003 evaluation reports, Dr. T. F. B. noted that the 
veteran had a history of two motor vehicle accidents in 1986 
that resulted in 3 back surgeries in 1991, 1993, and 2001.  
He was diagnosed with post laminectomy pain and intractable 
bilateral lower extremity pain.  

In June 2006 correspondence, Dr. A. P. indicated that the 
veteran had been a patient since 2003 and had suffered from 
lumbar radiculopathy and post laminectomy pain syndrome.  Dr. 
A. P. opined that the veteran's lumbar spine problems were 
aggravated by his previous knee injury. 

On July 2006 VA examination of the right knee a history of an 
in-service motorcycle accident was noted in 1980.  The 
veteran had complaints of weakness, stiffness, swelling, 
giving away, lack of endurance, fatigability, and dislocation 
of the right knee.  He complained that he had constant pain 
that radiated to the foot and to the back.  He had prosthetic 
implants placed in 2000 and 2005.  At the time of 
examination, his gait was normal, but he required a cane for 
ambulation.  The diagnosis was status post anterior cruciate 
and medial collateral ligament repair with severe limitation 
secondary to pain and impaired range of motion.  

In January 2007 correspondence, Dr. P. R. noted that the 
veteran suffered a right knee injury around 1980.  She 
reported that the veteran suffered with chronic instability 
and pain which altered his normal gait pattern.  She found 
that the altered gait could and did contribute to his chronic 
back pain.  

In January 2007 correspondence, D. E. P., a Certified 
Physician Assistant (PA-C), noted that the veteran was 
recently seen for an evaluation and reported a history of a 
1980 motorcycle accident in which the veteran sustained a 
severe injury to his right knee.  D. E. P. noted that the 
knee injury caused a change in the veteran's gait and it was 
very possible that this contributed to the veteran's chronic 
low back problems.  D. E. P. noted that the veteran had 
undergone several surgeries and received pain management for 
his lumbar symptoms.  D. E. P. stated that it was well 
documented that veterans who had lower extremity injuries 
could develop chronic degenerative changes of the lumbar 
spine, as well as symptoms.  

At his May 2008 Travel Board hearing, the veteran 
specifically indicated that his lumbar spine disorder was 
related to his service-connected right knee disorder. 

III.  Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service. 38 C.F.R. § 3.303(d).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected. 38 C.F.R. § 
3.310 (2007).  The Court has held that when aggravation of a 
veteran's non-service connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected to the extent of the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  As the new 
regulation appears restrictive, the Board shall not give 
impermissibly retroactive effect to the new regulation in 
this case. See 38 C.F.R. § 3.310 (effective October 10, 
1006). Given that the veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.

For valid secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability. Wallin v. West, 11 Vet. App. 509, 
512 (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

IV.  Analysis

The veteran's STR's do not reflect that the veteran had 
complaints, treatment, or a diagnosis of a chronic lumbar 
spine disorder. Significantly, however, a 1979 report does 
implicate the veteran's back to his knee.     

In this case, the veteran's primary argument is that this 
currently claimed disorder is secondarily related to the 
service-connected right knee disorder.  The earliest the 
veteran reported that he sought any kind of back treatment 
post service was in 1986 following a motor vehicle accident 
and many years after service discharge.  The persuasive 
medical evidence does not suggest that the currently 
diagnosed lumbar spine disorder was directly incurred in 
service or was shown during the first post- service year.  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence as to whether the veteran's claimed lumbar spine 
disorder was worsened by his service-connected right knee 
disorder. See Allen, supra.  As noted, in June 2003, Dr. T. 
F. B. indicated that the veteran's motor vehicle accidents in 
1986 resulted in 3 back surgeries in 1991, 1993, and in 2001.  
Clearly, Dr. T. F. B. recognized the presence of a back 
disorder but did not consider what impact the veteran's 
service-connected right knee had on his low back. 

On the other hand, Dr. A. P., the veteran's treating 
physician, opined that the veteran's lumbar spine problems 
were aggravated by his previous knee injury.  Dr. P. R. 
reported that the veteran had chronic instability and pain in 
his knee that altered his normal gait pattern and contributed 
to his chronic back pain.  D. E. P., PA-C, found that the 
veteran's in-service knee injury caused a change in the 
veteran's gait and it was very possible that this contributed 
to the veteran's chronic low back problems.  D. E. P. also 
stated that it was well documented that veterans who had 
lower extremity injuries could develop chronic degenerative 
changes of the lumbar spine, as well as symptoms.  With these 
opinions, Dr. A. P., Dr. P. R., and D. E. P. did not address 
the post service motor vehicle accidents, but the Board does 
not find that this omission is detrimental to their opinions.  
Rather, these various doctors were merely assessing the 
impact that the knee had on the existing back disability, 
whatever its etiology.  At the time of evaluation, the 
several doctors recognized that the extent of the service-
connected right knee disability played a role in causing some 
back disability.  These evaluations are otherwise supported 
by other objective unrelated examinations which showed that 
the veteran's knee impacted his back, such as the records in 
1979, and showed that his knee was unstable since at least 
1982 when a brace was required.  As such, the medical 
opinions are found to be probative.       
 
While the Court has held that VA does not have a "treating 
physician's" rule that accords special weight to the opinions 
of treating physicians, the Board, as a finder of fact, may 
still take into account a physician's particularized 
knowledge of a veteran's disability picture based on a long 
history of treatment.  Accordingly, although the evidence is 
not unequivocally in favor of the claim, the Board finds that 
there is at least an approximate balance of positive and 
negative evidence as to the relationship between his lumbar 
spine disorder and his service-connected right knee disorder.  
This is all that is required for a grant of service 
connection.  38 C.F.R. § 3.102.  Thus, the Board, with 
resolution of reasonable doubt in the veteran's favor, will 
grant service connection for lumbar spine disorder on a 
secondary basis as related to the service-connected right 
knee disorder. 


ORDER

Entitlement to service connection for lumbar spine disorder, 
as secondary to service-connected right knee disorder, is 
granted.



____________________________________________
M.  Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


